Citation Nr: 1618516	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-13 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1963 to October 1967.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Togus, Maine, Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO, in part, denied service connection for a bilateral hearing loss disability.  The Veteran appealed the RO's adverse rating action to the Board.  Jurisdiction of the appeal currently resides with the Detroit, Michigan RO. 

The appellant and his spouse testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2010.  A transcript of that hearing has been associated with the electronic record.

This matter was most recently before the Board in August 2014.  At that time, the Board, in part, remanded the claim for service connection for a bilateral hearing loss disability to the RO for additional substantive development.  Specifically, the RO was directed to obtain outstanding post-service employment and private treatment records that were considered to have been potentially relevant to the matter on appeal.  The matter has returned to the Board for further appellate consideration.


FINDING OF FACT

Resolving doubt in his favor, the Veteran has a bilateral hearing loss disability for VA purposes, and has had continuous symptoms of bilateral hearing loss since service, and the current bilateral hearing loss disability began during service.


CONCLUSION OF LAW

The criteria to establish service connection for a bilateral hearing loss disability have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1131, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits of the issue decided herein, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103; 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper Veterans Claims Assistance Act of 2000 (VCAA) notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim. The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

As the Board is granting the claim for service connection for a bilateral hearing loss disability herein, this represents a complete grant of this benefit, and no further discussion of VA's duties to notify and assist is necessary with respect to the claim. 

II.  Legal Analysis

The Veteran seeks service connection for a bilateral hearing loss disability. In the analysis below, the Board will resolve reasonable doubt in favor of the Veteran and award service connection for a bilateral hearing loss disability.  After a discussion of the general laws and regulations pertaining to service connection, the Board will adjudicate the claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (e.g., sensorineural hearing loss) is presumed to have been incurred in service if it manifests to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include organic diseases of the nervous system (e.g., sensorineural hearing) a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the tenets of 3.303(b) are applicable to the claim for service connection for a bilateral ear hearing loss disability.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 51 (1996).

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the outset, the Board notes that the Veteran has a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385, as shown on September 2008 VA audio examination.  In this regard, the examination report shows pure tone thresholds of 40 or greater at 1000-4000 Hertz  in both ears.  (See September 2008 VA Audio examination report).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (requirement of a current disability satisfied when claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim).

In regard to in-service acoustic trauma, the Veteran has consistently maintained throughout the appeal that his bilateral hearing loss is the result in-service acoustic trauma from the firing of a no-load missile on a submarine, USS HUNLEY (AS-31), as well as having worked around loud machinery as a pipefitter without hearing protection.  

The Veteran contends that although he was employed as a pipefitter in his post-service employment at a large corporation, he was issued hearing protection.   He avers that he has had hearing loss ever since military service, and that he initially sought treatment in the 1980s.  (See July 2008 Hearing Loss Questionnaire; April 2009 handwritten letter from the Veteran to VA, accepted as his Notice of Disagreement; August 2010 Transcript at pages (pgs.) 5-7; and, September 2008 and May 2014 VA audio examination reports)).  

The Veteran's DD-214 shows that he served in the United States Navy aboard the USS HUNLEY (AS-31) and that his military occupational specialty (related civilian occupation) was a pipe fitter.  The Board accordingly finds that the Veteran's contention that he was exposed to acoustic trauma while serving aboard the USS HUNLEY (AS-31), a submarine, and from having worked around loud machinery while performing his duties as a pipe fitter consistent with the circumstances of his military service and, as a result, he suffered acoustic trauma therein.  38 U.S.C.A. § 1154(a). 

Therefore, the only remaining consideration before the Board is whether the Veteran's current bilateral hearing loss disability is related to his in-service acoustic trauma.  Shedden, supra.

The Veteran's service treatment records include an October 1963 service enlistment examination report reflect that he had a pure tone threshold of 20 in the right ear at 3000 Hertz.  Thus, according to Hensley, the Veteran had some degree of hearing loss in the right ear.  The Veteran's left ear did not reflect any hearing loss disability under either Hensley or under § 3.385.  The degree of hearing loss in the right ear noted on the Veteran's entrance examination did not meet VA's definition of a "disability" for hearing loss under § 3.385, he is entitled to the presumption of soundness under 38 U.S.C. § 1111 (West 2014).  Further, the demonstrated right ear hearing loss at 3000 Hertz is not a "defect," the term "defect" should be narrowly interpreted so that it does not encompass a level of hearing impairment that is not considered a "disability" under 38 C.F.R. § 3.385. McKinney v. McDonald, No 13-2273 (March 11, 2016).  

Thus, the Board finds that the Veteran did not have a bilateral hearing loss disability prior to service entrance and his claim is one of direct service connection, as opposed to one based on aggravation of a preexisting disability.   In March 1966, the Veteran complained of right ear hearing loss.  On examination, the Veteran's right ear was noted to have been full of wax.  The wax was cleared and the right ear was flushed with water.  A September 1967 service discharge examination report reflects that the Veteran's ears were evaluated as "normal."  The Veteran scored 15/15 on the whispered and spoken voice test.  An audiogram was not performed. 

Post-service private and VA evidence of record contains opinions that are supportive of and against the claim for service connection for a bilateral hearing loss disability.

Evidence in support of the claim includes a June 2009 report, prepared by J. P., M.A., CCC-A.  J. P. noted that the Veteran had been her patient since 1991.  After an audiological evaluation of the Veteran and a recitation of his history of service and post-service acoustic trauma that is consistent with that previously reported herein, notably the in-service missile firing/explosion on a submarine in which the Veteran was in close proximity without hearing protection, as well as the Veteran's absence of pre-service hearing loss, J. P. indicated that she did not have any way of measuring the loudness of the explosion or the degree of heating loss acquired.  However, J. P. concluded that the Veteran's hearing loss and tinnitus could have started and could have been caused by the in-service explosion and the firing of a missile therein.  (See report, prepared by J. P., M.A., CCC-A, dated in June 2009).  

Other evidence that is supportive of the claim includes an October 2014 report, prepared by K. P., H.I.S.  K. P. opined that the Veteran's diagnosed mild sloping to severe sensorineural hearing loss, binaurally could have been a result of an explosion that occurred on a ship during his service in the United States Navy, as well as having been exposed to loud shop noises therein.  (See October 2014 report, prepared by K. P., H.I.S.)  

The Board finds the above-cited favorable opinions to be of minimal probative value in evaluating the Veteran's claim because they are equivocal and neither clinician addressed the role, if any, of the Veteran's post-service occupational exposure, nor did they provide any reasoning for their blanket conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).

Notwithstanding the foregoing, there are other means by which a clinician can become aware of critical medical facts, notably by treating the claimant for an extended period of time, such as in the case of J. P.'s long-term treatment of the Veteran (i.e., since 1991).  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). While not clearly articulated, it stands to reason that the long history of treating the Veteran gave P. K., Au.D's. knowledge of his hearing loss disability and by that basis alone P. K., Au.D.'s opinion is found to be probative.

Evidence against the claim includes VA audiologists' opinions issued in September 2008 and May 2014.  After a review of the Veteran's record, to include his service and post-service noise exposure and medical studies relating to hearing loss, the September 2008 VA audiologist opined that it was less likely than not that the Veteran's hearing loss was a result of noise exposure or any incident of military service.  

The September 2008 VA audiologist attributed the Veteran's hearing loss to his post-service history of noise exposure.  In reaching his adverse conclusion, the September 2008 VA audiologist based his opinion in part, in a lack of chronicity of hearing loss from service discharge in 1967 to his reports of having sought treatment therefor in 1980.  The 2008 VA audiologist specifically noted that there was no documentation to support that claim.  

Contrary to the September 2008 VA examiner's finding, receipts, prepared by Miracle Ear, dated from April 1981 to April 1989, reflect that the Veteran had purchased hearing aids from that medical provider.  (See September 2008 VA Audio examination report).  Thus, the Board finds the September 2008 VA audiologist's opinion to be of diminished probative value because they are based, in part, on an inaccurate premise, namely that there is a lack of chronicity of treatment for hearing loss since the Veteran was discharged from military service in 1967.  

Other evidence that is against the claim includes a May 2014 VA audiologist's opinion.  After a review of the entire record, the VA audiologist opined that the Veteran's  pre-service bilateral hearing loss was less likely than not permanently aggravated beyond normal progression as a result of his military occupational noise exposure or an event of acoustic trauma during active military service.  The VA audiologist concluded that the Veteran's bilateral hearing loss was most likely caused by and a result of a condition that occurred before his military induction and as a result of his 22 years post-service occupational industrial noise exposure at a corporation.  The May 2014 VA audiologist opined that the Occupational Safety and Health Administration (OSHA) indicated that the degree of any noise-induced hearing loss correlated with the intensity of the noise and the length of exposure time.  

The VA audiologist noted that the Veteran had experienced decades of occupational industrial noise exposure that he had performed without hearing protection.  Thus, according to the VA clinician the Veteran's exposure to hazardous noise in his post-service occupational life was 22 years as opposed to his two-and-a half years of hazardous noise in the military.  The Board finds the May 2014 VA audiologist's opinion to be of reduced probative value in evaluation the claim for service connection for a bilateral hearing loss disability because it was based on inaccurate premises, namely that the Veteran did not wear hearing protection during his post-service employment and that he had a preexisting bilateral hearing loss disability.  As noted previously herein, the Board has determined that the Veteran did not have a bilateral hearing loss disability prior to service entrance and his claim is one of direct service connection, as opposed to one based on aggravation of a preexisting disability.  McKinney, supra. 

The Board notes that in multiple statements and testimony, the Veteran, as well as his spouse, have contended that he had experienced hearing loss since his in-service exposure to acoustic trauma and that he had worn hearing protection during his employment, respectively.  The Board finds these reports highly probative, as the Veteran and his spouse are competent to offer this information.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a layperson is competent to report on the onset and recurrence of symptoms).  Accordingly, the Board finds that the Veteran's hearing loss did not have onset in recent years. 

Thus, as the VA opinions rely heavily upon an incorrect factual premise-that there was no evidence of continuity of symptoms/treatment for hearing loss since the Veteran's discharge form service in 1967 and that he had a preexisting bilateral hearing loss disability, the Board finds that they are of diminished probative value in evaluating the claims.  Thus, the Board finds that the evidence stands in equipoise with regard to whether there is a reasonable basis for delayed-onset hearing loss based on inservice exposure to loud noise.  

Thus, in light of J.P., M.A's June 2009 opinion and the Veteran's and his spouse's statements and testimony as to his continuity of bilateral hearing loss symptomatology since service, the Board will resolve reasonable doubt in favor of the Veteran, and will grant service connection for a right ear hearing loss disability. 38 C.F.R. § 3.303(b); Walker, supra. 


ORDER

Service connection for a bilateral hearing loss disability is granted. 



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


